           Case 6:20-cv-00535-ADA Document 36 Filed 12/14/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION
 WSOU INVESTMENTS, LLC d/b/a                       §
 BRAZOS LICENSING AND                              §
 DEVELOPMENT,                                      § CIVIL ACTION NO.6:20-cv-00535-ADA
                                                   §
          Plaintiff,                               §
    v.                                             §      JURY TRIAL DEMANDED
                                                   §
 HUAWEI TECHNOLOGIES USA INC.;                     §
 HUAWEI TECHNOLOGIES CO., LTD.,                    §
     Defendant.

                       PLAINTIFF’S NOTICE OF THE FILING OF A
                        PETITION FOR INTER-PARTES REVIEW

         Pursuant to the Court’s Order Governing Proceeding – Patent Case (“Order Governing

Proceeding”), namely General Issue No. 6, Plaintiff WSOU Investments, LLC d/b/a Brazos

Licensing and Development (“WSOU”) hereby provides notice that defendant Huawei

Technology Co, Ltd. filed a petition requesting inter-partes review of the patent in-suit, U.S. Patent

No. 7,508,755, on November 30, 2020. See IPR2021-00224. The USPTO has not yet accorded a

filing date, but one is expected soon. Based on a file accord date of December 15, 2020, the

expected time for an institution decision is June 15, 2021. If instituted, the expected time for a

final written decision is June 15, 2022.


Dated: December 14, 2020                       Respectfully submitted,

                                               By: /s/ Ryan S. Loveless
                                               James L. Etheridge
                                               Texas Bar No. 24059147
                                               Ryan S. Loveless
                                               Texas Bar No. 24036997
                                               Brett A. Mangrum
                                               Texas Bar No. 24065671
                                               Travis L. Richins
                                               Texas Bar No. 24061296
                                               Jeff Huang

                                             Page 1 of 2
         Case 6:20-cv-00535-ADA Document 36 Filed 12/14/20 Page 2 of 2




                                            Etheridge Law Group, PLLC
                                            2600 E. Southlake Blvd., Suite 120 / 324
                                            Southlake, TX 76092
                                            Tel.: (817) 470-7249
                                            Fax: (817) 887-5950
                                            Jim@EtheridgeLaw.com
                                            Ryan@EtheridgeLaw.com
                                            Brett@EtheridgeLaw.com
                                            Travis@EtheridgeLaw.com
                                            Jeff@EtheridgeLaw.com

                                            ATTORNEYS FOR WSOU




                               CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record, who are deemed to have consented to electronic

service are being served this December 14, 2020, with a copy of this document via the Court’s

ECF system.


                                                    /s/ Ryan S. Loveless
                                                    Ryan S. Loveless




                                          Page 2 of 2
